Citation Nr: 1449967	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-44 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for loss of use of the left kidney based on VA treatment.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to March 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

The Veteran and his spouse testified at a June 2010 hearing before a Decision Review Officer of the RO.  The Veteran, his spouse and his daughter testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2011.  Transcripts of both proceedings are of record.

Unfortunately, the Veteran died in May 2012.  Consequently, the Board dismissed the Veteran's appeal in August 2012.  Thereafter, the RO granted a motion by the Veteran's surviving spouse to be substituted as the appellant in this matter, and the case was returned to the Board for further appellate action.  When this case was most recently before the Board in February 2014, it was decided in part and remanded in part for further development.   

The record before the Board consists of electronic records within the Veterans Benefits Management System (VBMS).




FINDING OF FACT

Loss of use of the left kidney did not result from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for loss of use of the left kidney are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  
The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the appellant was provided all required notice in a letter sent in March 2009, prior to the initial adjudication of the claim.
 
The duty to assist the appellant has also been satisfied.  The Veteran's identified VA medical treatment records have been obtained.  Neither the appellant nor her representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The record also reflects that VA medical expert opinions were obtained June 2014 and September 2014.  The Board has determined that the VA medical expert opinions in this case are adequate for adjudication purposes.  The authors considered all of the pertinent evidence of record and provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  The Board finally notes that the record reflects that the originating agency has complied with the Board's remand directives.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

With respect to claims filed on or after October 1, 1997, 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For purposes of this section, a disability is a qualifying additional disability if it was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether additional disability exists, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed. Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability. Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of a disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (see 38 C.F.R. § 3.361(c)); and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's-or, in appropriate cases, the veteran's representative's-informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54

Factual Background

The appellant contends that the Veteran's loss of use of his left kidney resulted from a procedure and renal stent provided by VA.

VA medical records indicate that the Veteran underwent an endovascular stent graft repair for exclusion of an abdominal aortic aneurysm in February 2000.  His signed informed consent to the procedure noted possible risks such as bleeding, infection, stent migration, thrombosis, endoleak, and death.  The operation report indicates that the Veteran tolerated the procedure well and was in good condition afterwards.  A few days later, a CT scan revealed that the stent was in good condition.  

In a March 2000 follow-up visit, the Veteran reported that he had been doing well since the operation.  His incisions were well healed and he was able to return to his normal living activities.  A CT scan revealed decreased enhancement of the left kidney with a clot at the left renal ostium.  His creatinine levels were elevated.  He consequently was given a left renal stent.

A CT scan from January 2001 did not show a previously questioned clot near the ostium of the left renal artery.  The left renal artery appeared well perfused.  A CT scan report from August 2001 notes a stable appearance of the abdominal aortic aneurysm and internal stent graft with no evidence of leakage or stent migration.    

A treatment record from July 2002 notes acute renal failure, but states that the left kidney was larger than the right and that flow was noted in the renal vessels.  A CT scan report from December 2002 mentions a solitary right kidney.  In September 2003, the Veteran told a physician that after his procedure, his left kidney stopped functioning.

The Veteran was afforded a VA examination in September 2004.  The examiner found that there was no loss of use of the left kidney secondary to the February 2000 operation.  The flow to the left kidney and creatinine clearance were normal.

A June 2009 CT scan revealed occlusion of the left renal artery and a left kidney that was roughly half the size of the right kidney.

In a June 2010 statement, the Veteran claimed that just a week after his operation, he was overcome with excruciating pain.  He returned to the hospital where the doctors found that the mesh tube implanted during his surgery was "too high" and was causing his left kidney to be deprived of blood flow.  The length of time the kidney had been without blood flow had caused complete and irreversible loss of function of his kidney.  

The Veteran testified in a June 2010 hearing that after his February 2000 procedure, he kept having pain in his back on the left side.  He returned to the hospital and a stent was placed in his left renal artery.  He believed the original surgery caused a clot, resulting in the need for the second stent.  He stated that the doctor told him his left kidney was dead.

The Veteran's son stated in July 2011 that he was present when the Veteran gave informed consent to his February 2000 surgery.  At no time during the oral portion of the explanation did any medical personnel inform the Veteran that there was a risk that the procedure could cause damage to one or more of his kidneys.  

The Veteran testified in a July 2011 hearing that after his February 2000 procedure,  he got sick and returned to the Seattle VA Medical Center.  A radiologist said the artery to his left kidney had been blocked by the stent implanted during the surgery.  The Veteran's treating physicians took him back into surgery and tried to lower the stent but were unable to do so.  They ran another stent through the artery to the left kidney to try to make blood flow to it, but it failed. 

The Veteran's representative added that VA failed to fully follow recommended guidelines related to the procedure, which state that a patient should attend regularly scheduled office visits following such a procedure.  VA knew the Veteran lived far away and would be unable to attend such follow-ups but opted to do the surgery anyway.  If VA had scheduled regular appointments right after the surgery, the problem would have been discovered earlier and the kidney probably could have been saved.  Also, had the Veteran known about the need for frequent follow-up appointments, he would have refused the procedure.  

A medical expert opinion was obtained in June 2014 to determine the cause of the Veteran's loss of use of his left kidney.  The physician reviewed the Veteran's medical history and found that given his age, co-morbidities, aneurysm size, and vascular anatomy, the aneurysm repair appeared appropriate, as did the decision to perform the operation.  There was nothing in the record to suggest anything other than a well-done and uneventful endovascular aneurysm repair.  There were no initial problems, and the Veteran was doing well at the time of discharge from the hospital.  The initial follow-up CT scan two days later also appeared fine, with no mention of any impairment in renal artery flow.  When left renal flow impairment was first detected a month later, it was dealt with promptly and appropriately with a renal stent, and the renal function remained normal for many years of follow-up after that.  Although a treatment record from December 2002 referred to a "solitary right kidney," the Veteran's renal function was stable and normal.  The cause of the proximal narrowing of the left renal artery, based on the review of the record, was speculative.  The physician concluded that the operation was well done, reflecting the standard of care, and that the subsequent follow-up and treatment were timely and appropriate.  

A second medical expert opined in September 2014 that the operation and renal stent played no role in the subsequent renal failure, which occurred years after the index procedure.  The physician explained that the initial repair was complicated by partial coverage of one renal artery, which was a known complication of the procedure.  The problem was recognized and immediately treated with placement of a renal stent to ensure perfusion into the kidney.  This was again the appropriate treatment of the complication and resulted in continued perfusion of the kidney.  He noted that the additional manipulation in the renal artery during placement of the renal stent could result in renal injury, but he did not believed this occurred.  The creatinine did not rise post-procedure, and the Veteran eventually had a post-procedure creatinine level that was identical to the pre-procedure level.  Additionally, follow-up CT scans revealed that the renal stent was patent and the kidney was well perfused.  Only years later did the Veteran suffer renal failure from another cause. 

Analysis

The Board acknowledges that the Veteran underwent a procedure and was given a renal stent and subsequently lost use of his left kidney.   However, the evidence does not show that the VA-provided procedure or renal stent resulted in the Veteran's disability.  

The medical evidence of record does not support the Veteran's claim.  Follow-up reports from February 2000 indicate that the Veteran was in good condition following the initial procedure.  Despite decreased enhancement of his left kidney a month later, CT scans from January and August 2001 revealed that the left renal artery was well-perfused and that the internal stent graft was stable.  Also, while a treatment record from December 2002 referred to a "solitary right kidney," the Veteran's renal function was found to be stable and normal.  He told a physician in September 2003 that his left kidney stopped working after his procedure, but this was related by the Veteran only and is not supported by the medical evidence.  Moreover, when he was examined in September 2004, the examiner found that there was no loss of use of the left kidney secondary to the February 2000 operation and that the flow to the left kidney and creatinine clearance were normal.  The first definitive notation of record of loss of use of the left kidney is from June 2009, nine years after the initial procedure.

Additionally, both medical expert opinions are unfavorable to the Veteran's claim.  The June 2014 medical expert found that the February 2000 operation was well done, reflecting the standard of care, and that the subsequent follow-up and treatment were timely and appropriate.  He reasoned that there were no initial problems, and the Veteran was doing well at the time of discharge and at his initial follow-up.  When left renal flow impairment was first detected a month later, it was dealt with promptly and appropriately with a renal stent, and the renal function remained normal for many years of follow-up after that.  The September 2014 medical expert agreed that the operation and renal stent played no role in the subsequent renal failure, which occurred years after the index procedure.  He acknowledged that the initial repair was complicated by partial coverage of one renal artery, but that this was a known complication of the procedure.  The problem was recognized and immediately and appropriately treated with placement of a renal stent to ensure perfusion into the kidney.  Follow-up CT scans confirmed that the renal stent was patent and the kidney was well perfused. 

Finally, the appellant argues that the Veteran was not informed of all risks of the procedure and that recommended guidelines regarding follow-up appointments were not followed.  However, as discussed above, the medical experts agreed that the procedure and renal stent were not the cause of the loss of use of the Veteran's left kidney.  Additionally, he attended a follow-up appointment a month after the procedure where the decreased enhancement of the left renal artery was discovered and promptly treated.    


For the foregoing reasons, the Board finds that compensation under the provisions of 38 U.S.C. § 1151 for loss of use of the left kidney is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Compensation under 38 U.S.C. § 1151 for loss of use of the left kidney is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


